Title: From John Adams to William Gordon, 26 May 1780
From: Adams, John
To: Gordon, William


     
      Dear sir
      Paris Hotel de Valois Ruë de Richelieu May 26. 1780
     
     I am much obliged to you, for your Letter of the 8 and 11. of March, which is the more prescious for being in so little Company, having not a line from any other, except a kind Card from Mr. S. Adams.
     I thank you for your account of the Proceedings of Convention, and am happy to learn, that they have gone through the Report of the Committee. Mr. Jackson, has obliged Us, by an enumeration of the Amendments made, which if they do not improve the Plan, I am persuaded will contribute much to its acceptance, and upon the whole, I think the Constitution will be very good. The Report of the Committee, has been published in the Courier de L’Europe, and exceedingly applauded. The Article respecting Religion, is more admired, here than I expected. They compliment the Mass. with having outdone all other outdoings, in this respect.
     Your Friend J. A. by advising an Acquiesence in the first Essay, meant well. But his Countrymen, who mean equally well, Saw further, as they have often done. J. A. thinks the Massachusetts are exhibiting a Phenominon in the political World, that is new and Singular. It is the first People, who have taken So much Time to deliberate upon Government—that have allowed such Universal Liberty to all the People to reflect upon the subject, and propose their objections and Amendments—and that have reserved to themselves at large, the right of finally accepting or rejecting the form. It forms a Kind of Epocha, in the History of the Progress of Society. I doubt not their final determination will be wise. The explicit Reservation of a Right to call a Convention in 1795, I think is judicious—for altho the right of the People to call a Convention at any time cannot be denied; yet they might be less likely to think of it, in Earnest if it had not been mentioned.
     You demand, Something in the way of Barter for the News you sent me. I acknowledge the Justice of it. But you have now such Correspondences, with various Parts of the World, that you will probably have from other Quarters, all I can send you, before mine will arrive.
     I have written to my Masters, every Thing, that has happend in Europe, that they are interested in, but whether they receive it I dont know. The substance of the whole detail is, that France and Spain appear convinced of the Policy and Necessity of pursuing the War in America, especially be Sea: that they are exerting themselves with Vigeur to this End—that 12 ships of the Line 5 frigates &c with 11,500 Troops have Sailed 28 April from Cadiz. 8 ships of the Line, besides frigates and 6,000 Troops have Sailed from Brest, 2 May. That a second division is to follow from Brest. That Ireland, is not composed to rest, notwithstanding the duplicity, or the Temperisation of their Parliament. That Committees, associations and a Congress are going on, with some timidity and Irresolution however, in England. That all the Maritime Powers, Holland, Sweeden Denmark, Portugal, with Russia at their Head, have formed a Confederation to support a Neutrality, and the right of neutral Powers with arms in their Hands. That however the English, still flatter themselves with the submission of America, or at least that She will make a Separate Peace, and join England to revenge her against France and Spain, or at least be a silent Spectater of their Vengence—but no honest Thoughts of Peace.
     Now, Mr. Historiographer, please to tell, Prince Posterity, one Truth, for me, and that is, that I love my Wife, and that I have left her, to see Countries where I dont find any body I like so well, to serve my Country. Pray what Motive will you impute it to? Ambition I suppose and the Love of Glory, like Tacitus and the rest of the malignant Run of impartial Historians, who will never allow any higher motive to govern Men. But if you dont tell the Prince aforesaid, that I had not enough of this Taste for Glory, to make me leave my Wife and Children, and that nothing but a sense of duty, added to all the taste I could have produced this Effect, you will want penetration to discover the Motives of one Heart, and I will undertake to tell Posterity my self that you are not a perfect Historian. And this Prince, will believe me, as soon as you. &c? I suspect, I shall be obliged to turn Historiographer too. So let us both take Care least We give the other any thing improper to say. Adieu in Haste.
    